EXHIBIT 10.37




ADDENDUM TO LEASE BETWEEN

OIII REALTY LIMITED PARTNERSHIP, AS LESSOR AND

BRIGHT MOUNTAIN HOLDINGS, INC., AS LESSEE




1.

ADDENDUM: This Addendum is attached to and made a part of the Lease. Any
conflict between the terms of this Addendum and the Lease shall be controlled by
this Addendum.



2.

LEASE INFORMATION SHEET: The Lease Informational Sheet is hereby deleted and
replaced with the attached Lease Informational Sheet.



3.

PREMISES: For and in consideration of the mutual covenants herein contained,
Lessor hereby leases to Lessee, and Lessee hereby rents from Lessor, those
certain premises located at 6400 Congress Avenue, Suites 2050 and 2200, Boca
Raton, Florida 33487 (“Premises”) which are situated within the building located
at 6400 Congress Avenue, Boca Raton, Florida 33487 (“Building”).



4.

TERM. A. The term of this Lease shall be three (3) years and seven (7) months,
commencing on the 15th day of August, 2015 and ending on the 14th day of March,
2019 (“Lease Term”). Lessee’s obligation for the payment of Rent shall commence
on August 15, 2015 (“Amended Commencement Date”).



5.

RENEWAL: So long as Lessee is not in default hereunder, Lessee shall have the
option to renew this Lease for one (1) additional three (3) year term, by
providing Lessor written notice of the exercise thereof at least one hundred
eighty (180) days prior to the end of the Lease Term. Failure to timely renew
the Lease shall terminate all renewal options granted hereunder. The terms Lease
Term and the Renewal Term are sometime referred to herein as the “Term.” The
Gross Rent for the Renewal Term will be fair market value for like kind office
space in Boca Raton, but in no event less than the Rent paid during the Lease
Term set forth above plus annual increases set forth on the Lease Informational
Sheet.




--------------------------------------------------------------------------------





6.

NO DEFAULT: Lessee represents that all of the provisions of the Lease to be
performed by Lessor have been fully and timely performed and complied with and
the Lessor is not in default in any way whatsoever under the Lease, nor to the
knowledge of the Lessee does there exist any condition or circumstance which,
with the giving of notice or the passage of time, or both, would constitute or
result in a default by Lessor under the Lease.



7.

TENANT IMPROVEMENTS: Lessor will, prior to the Amended Commencement Date,
deliver Suite 2200 "As-Is" with the following changes: patch and paint walls,
one (1) coat, substantially the same as the wall color in Suite 2050, steam
clean carpet, create an interior opening, finished, no door with threshold
between Suites 2050 and 2200 as more specifically set forth on Exhibit A
attached hereto and made a part hereof.



8.

BROKERAGE: Lessor and Lessee both represent that they have not dealt with any
other real estate broker than Bray Realty Advisors, LLC, as Lessor’s
representative in connection with the Lease and this Addendum. Lessor is
responsible to pay the commission upon execution hereof, if any.

Except as expressly amended hereby, this Lease, as amended, is in full force and
effect.







Lessee:

 

Lessor:

 

 

 

 

 

Bright Mountain Holdings, Inc.

 

OIII Realty Limited Partnership

 

 

 

By: OIII Realty, LLC, general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

W. K. Speyer, President

 

 

Kamala R. Chapman, Manager

 

 

 

 

 

 

(Corporate Seal)

 

 

(Partnership Seal)

















--------------------------------------------------------------------------------

LEASE INFORMATIONAL SHEET




Lessee’s Name:

Bright Mountain Holdings, Inc.




Lessee’s Address/Phone:

6400 Congress Ave., Suite 2050, Boca Raton, FL 33487




Lessee’s Status/Agent:

Florida Limited Liability Company




Lease Space Sq. Ft.:

4,450 +/-




Commencement Date:

August 15, 2015




Broker Name/Address:

Bray Realty Advisors, LLC, 7450 Liverpool Ct., Boynton Beach, Florida

33472




Annual Rent:

Lease Year

Space

Rent PSF

Annual Gross Rent




1

4,450

$24.21

$107,734.50

2

4,450

$24.94

$110,983.00

3

4,450

$25.69

$114,320.50

4

4,450

$26.46

$ 68,685.75 (7 months)




Monthly Rent (1st Year):

$3,944.08 plus sales tax




Security Deposit

$7,200.00 ($4,700 in Lessor’s possession; $2,500 due at signing)




Renewal Option(s):

one (1) option for three (3) years




Renewal Rent:

The rent for the one (1) three (3) years renewal option will be based on

the greater of last month’s rent or the fair market value of like kind office
space within Boca Raton plus three (3%) per year increases.




Parking:

Four (4) non-exclusive parking spaces per one thousand square feet of leased
space




Lessee’s Use of Premises:

Headquarters of a Technology Company.




Signage:

interior signage on the directory and suite entry door




Special Provisions:




The terms and conditions set forth above are integrated into the Lease as if set
forth therein.




Lessor:

 

Lessee:

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

July    , 2015

 

July    , 2015

 

 

 

 

 











--------------------------------------------------------------------------------




[bmaq_ex10z37002.gif] [bmaq_ex10z37002.gif]









